              IN THE XJNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

                                      *
RHONDA TAYLOR,
                                      •k


                                      •k
         Plaintiff,
                                      "k



              V.                      *          CV 119-014


GEORGIA-PACIFIC, LLC; GEORGIA-
PACIFIC CORRUGATED, LLC; SWING
TRANSPORT, INC.; and JOHN DOE,

         Defendants.




                                    ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.        (Doc. 28.)   All parties signed the stipulation.

Upon due consideration, the Court finds dismissal appropriate

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

         IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.         The Clerk is directed to TERMINATE all motions, if

any, and CLOSE this case.       Each party shall bear its own costs and

fees .


         ORDER ENTERED at Augusta, Georgia, this _^^day of July,
2019.



                                           J. lANPfcTHALL/clilEF JUDGE
                                           UNITED/STATES DISTRICT COURT
                                                :RN   DISTRICT OF GEORGIA
